Citation Nr: 1214921	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-16 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot disorder as being secondary to residuals of right knee injury.

2.  Entitlement to service connection for a left foot disorder as being secondary to residuals of right knee injury.

3.  Propriety of the reduction of the evaluation for residuals of right knee injury from 30 percent to 10 percent as of March 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the December 2006 rating decision, the RO denied reopening the claim for service connection for a left foot disability as being secondary to residuals of right knee injury.  In the December 2007 rating decision, the RO reduced the evaluation for residuals of right knee injury from 30 percent to 10 percent, effective March 1, 2008.

The issues of the reopened claim for service connection for a left foot disability and the propriety of the reduction of the evaluation for residuals of right knee injury from 30 percent to 10 percent as of March 1, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO confirmed the denial of service connection for a left foot disability as being secondary to the service-connected residuals of right knee injury.  In the notification letter, the Veteran was provided his appeal rights, and he did not appeal the decision.  Thus, the decision is final.  

2.  Evidence submitted since the July 2003 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a left foot disability, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The July 2003 decision, which denied entitlement to service connection for a left foot disability, is final.  New and material evidence has been received, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Board is granting the request to reopen the claim for service connection for a left foot disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The claim for service connection for a left foot disability as being secondary to the service-connected right knee disability was denied in July 1999 and July 2003 rating decisions.  The RO determined that the Veteran had not established that the left foot disability was related to the service-connected residuals of right knee injury, nor was there evidence of a left foot disability in service.  At that time, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, a VA examination report, and the Veteran's contentions.  The VA treatment records showed that the Veteran had a left foot disability at that time.  In the May 1999 VA examination report, the examiner wrote that the primary problem with the Veteran's left foot was related to diabetes with the development of Charcot's joint.  He added that the Veteran was describing overuse and that it represented a possibility, but not necessarily a reasonable medical probability, that the left foot disability was "due to" the right knee disability.

One month later, the Veteran submitted a statement, requesting that service connection for a left foot disability be granted, stating that he had favored his right side until it had caused problems with his left foot due to putting more weight and stress on the left foot.  See VA Form 21-4138, Statement in Support of Claim, dated August 1999.  In a September 1999 letter, the RO informed the Veteran that it was confirming its denial of service connection for a left foot disability as secondary to the service-connected right foot disability.  The RO attached the Veteran's appeal rights to the letter, and he did not appeal it.  Thus, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200. 20.1103.  The July 2003 rating decision similarly became final.  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

As noted above, at the time of the July 2003 rating decision, the evidence of record consisted of service treatment records, VA medical records, and the Veteran's contentions.  The evidence showed that the Veteran had a left foot disability, but there was competent evidence that it was not medically probable that the left foot disability was due to the service-connected residuals of right knee injury.  

The evidence received since the July 2003 denial includes private medical records, wherein the physician wrote, "Bilateral knee [degenerative joint disease], right knee severe [degenerative joint disease], peripheral Neuropathy secondary to longstanding [diabetes mellitus] Type II, left foot claw toes and Grade 1 Charcot left ankle joint secondary to altered gait caused by right knee pain and Arthritis and [diabetes mellitus]." 

It appears the examiner is attributing the "left foot claw toes" and Grade 1 Charcot left ankle joint to the altered gait caused by right knee pain.  Thus, accepting that the examiner made such a nexus opinion, the Board finds that it constitutes new and material evidence to reopen the claim of entitlement to service connection for a left foot disability.  Specifically, there is a positive nexus opinion regarding the left foot disability being due to the service-connected disability.  Again, the Board must presume the credibility of this evidence for the purpose of reopening the claim.  Kutscherousky, 12 Vet. App. at 371.  Thus, the claim for service connection for a left foot disability is reopened.  38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a left foot disability is granted and, to that extent only, the appeal is granted.



REMAND

The Board finds that additional development is warranted, which is explained below.

As to the reopened claim for service connection for a left foot disability, the Board finds that a VA examination is warranted.  In the June 2010 statement underlying Dr. S.G.'s July 2010 opinion, Dr. M.G. noted an impression of "left foot with continued pain causing altered gait and continued knee pain."  (Emphasis added.) Under the noted impression reads, "Bilateral knee [degenerative joint disease], right knee severe [degenerative joint disease], peripheral Neuropathy secondary to longstanding [diabetes mellitus] Type II, left foot claw toes and Grade 1 Charcot left ankle joint secondary to altered gait caused by right knee pain and Arthritis and [diabetes mellitus]."  Thus, it is unclear which disorder is causing or aggravating which disorder among the noted findings and which disorder is causing or aggravating which disorder when reading the impression in relation to the findings.  Moreover, no rationale is provided.  Dr. S.G.'s July 2010 opinion suggesting the service connected right knee disorder caused Charcot Joint Disease involving the subtalar and mid tarsal joints of the left foot but incorporating Dr. M.G.'s unclear findings renders Dr. S.G.'s opinion unclear as well.  As there is evidence of a current disability, evidence that the current left foot disability may be associated with the Veteran's service-connected right knee disability but insufficient evidence to decide the claim, the Board finds that the Veteran should be afforded a VA examination with nexus opinion.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Immediately following the RO's proposal to reduce the disability evaluation for the right knee, the Veteran provided a copy of a letter he had received from the Social Security Administration (SSA) showing that it had found the Veteran became disabled as of January 1998 and was entitled to monthly disability benefits.  In other words, the Veteran showed he had been awarded SSA disability benefits.  In submitting this letter, the Veteran wrote that he was submitting additional information to support his claim to maintain his current evaluation for the right knee disability.  This would indicate that the SSA records are potentially relevant to the issue pertaining to the level of severity of the Veteran's right knee disability, as the Veteran was using the letter as evidence to support his allegation that his right knee was worse rather than better.  

While the letter is dated in 1999, which is years before the proposal to reduce, the United States Court of Appeals for Veterans Claims has noted that the SSA records may continue to have relevance, as SSA conducts periodic examinations to determine employability status of recipients (to see if it has changed).  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).  Accordingly, the Board finds that an attempt to obtain the SSA records should be made.  It is also possible that these records may relate to the Veteran's left foot disability.

Lastly, the Board will have the Veteran examined for the purposes of having a better understanding of the severity of the knee around the time of the reduction and thereafter.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request all documents pertaining to the application of disability benefits from SSA, including (i) a copy of the decision awarding benefits and any re-adjudications, (ii) a copy of the application the Veteran completed, and (iii) copies of the medical records upon which the SSA based its decision(s).  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After any outstanding records are received and associated with the claims file, the AMC/RO should then arrange for a VA medical examination to assess the nature and etiology of the left foot disability.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner is asked to answer the following questions:  

(i) What disability or disabilities of the left foot does the Veteran have?  

(ii) For each disability of the left foot, the examiner is asked to state whether it is at least as likely as not (50 percent probability or higher) that it is due to the service-connected residuals of right knee injury?

(iii) If the answer to (ii) is negative, for each disability of the left foot, the examiner is asked to state whether it is at least as likely as not (50 percent probability or higher) that it is aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected residuals of right knee injury.  

The examining physician should provide a complete rationale for all conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  After any outstanding records are received and associated with the claims file, the AMC/RO should then arrange for a VA medical examination to assess the nature and severity of the service-connected residuals of right knee injury (the examiner who examines the foot can also examine the right knee).  The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner is informed of the following facts:

* A July 2003 VA examination report shows that the Veteran walked with antalgic gait.  He had no effusion or erythema over the right knee joint.  Range of motion was from 0 to 30 in the supine position and 0 to 70 in the seated position.  The Veteran had 5/5 muscle strength, and negative anterior and posterior drawer test, negative Lachman's test, and negative McMurray's test.  Medial and lateral collateral exam showed no motion with the knee at neutral and at 30 degrees.  See VA examination report tabbed on the left in yellow with the applicable month and year.

* A November 2004 VA treatment record shows the Veteran lacked 5 degrees of extension and had 90 degrees of flexion.  He had 1+ varus deformity and a positive patellofemoral grind test.  No significant effusion was present.  There was no medial or lateral laxity in extension to 30 degrees or flexion.  Negative Lachman, negative pivot, and positive step-off.  McMurray's could not be detected.  The examiner noted that he discussed the options of treatment including total knee replacement.  See VA treatment record tabbed on the left in yellow with the applicable month and year.

* A March 2006 VA treatment record shows almost identical clinical findings as those described in the November 2004 VA treatment record.  The examiner diagnosed "end-stage osteoarthritis" and again addressed the option of total knee replacement.  See VA treatment record tabbed on the left in yellow with the applicable month and year.

* A December 2006 VA examination report shows there was tenderness over the patella along the joint space, medially and laterally.  There was some fullness of the joint but no obvious joint effusion.  Range of motion was 0 to 70 degrees.  There was no abnormal motion at 0 degrees or 30 degrees of flexion with valgus and varus stress applied on the medial and lateral collateral ligaments.  Anterior and posterior drawer signs were negative, as was McMurray's sign.  There was popping, and there was crepitation and grinding noted with range of motion.  See VA examination report tabbed on the left in yellow with the applicable month and year.

* A January 2007 private examination report shows the examiner reported mild tenderness in the anterior patella in the patellofemoral joint.  There was mild swelling of the knee joint, and mild effusion.  There was moderate crepitation of the patellofemoral joint.  Extension and flexion were mildly limited with pain, which pain was noted to be mild.  Passive extension and flexion were both mildly limited with pain, which pain was noted to be mild.  Muscle strength was normal.  Muscle tone was normal.  The examiner noted that he discussed with the Veteran that due to the severity of right knee degenerative joint disease that a total knee replacement would ultimately be required.  See private examination report tabbed on the left in green with the applicable month and year.

* An April 2007 private examination report shows the examiner reported mild tenderness in the anterior patella in the patellofemoral joint.  There was mild swelling of the knee joint, and mild effusion.  There was moderate crepitation of the patellofemoral joint.  Extension and flexion were mildly limited with pain, which pain was noted to be mild.  Passive extension and flexion were both mildly limited with pain, which pain was noted to be mild.  Muscle strength was normal.  Muscle tone was normal.  See private examination report tabbed on the left in green with the applicable month and year.

* A March 2007 VA treatment record shows the Veteran lacked 5 degrees of extension and had 90 degrees of flexion.  He had 1+ varus deformity.  Positive patellofemoral grind test.  No significant knee effusion.  No medial lateral laxity.  Positive tibial step-off and a negative Lachman.  The examiner entered an impression of end-stage osteoarthritis.  The examiner noted that he had discussed total knee replacement with the Veteran and made recommendations as to what the Veteran would need to do to get the anesthesia clearance.  See VA treatment record tabbed on the left in yellow with the applicable month and year.

* An April 2007 private medical record shows the examiner noted there was mild tenderness present in both the anterior patella and patellofemoral joint and moderate tenderness in the medial joint line.  There was mild swelling of the knee joint and mild effusion.  There was moderate crepitation in the patellofemoral joint.  Extension and flexion were mildly limited with both active and passive range of motion.  Muscle strength was normal.  Muscle tone was normal.  See private examination report tabbed on the left in green with the applicable month and year.

* A December 2007 private examination report shows the examiner reported mild tenderness in the anterior patella in the patellofemoral joint.  There was mild swelling of the knee joint, and mild effusion.  There was moderate crepitation of the patellofemoral joint.  Extension and flexion were mildly limited with pain, which pain was noted to be mild.  Passive extension and flexion were both mildly limited with pain, which pain was noted to be mild.  Muscle strength was normal.  Muscle tone was normal.  The examiner noted that today's examination revealed a 20-degree flexion contracture due to moderate to severe knee joint post traumatic debilitating degenerative joint disease with varus collapse.  He noted that the knee would likely require revision surgery due to the extent of degenerative joint disease and varus collapse.  See private examination report tabbed on the left in green with the applicable month and year.

* While the Board has laid out relevant facts pertaining to the right knee disability, the Board would request that you review the entire record.

Besides reporting the regular clinical finding pertaining to the knee (extension, flexion, lateral instability, etc.), the Board asks that you answer the following questions:

   Can you reconcile how a joint can be labeled as having end-stage arthritis with recommended knee replacement where the patient still has 5/5 muscle strength and normal muscle tone with ranges of motion varying between 0 to 5 degrees of extension and 30 to 90 degrees of flexion?  In other words, would a finding by a medical professional that a patient would possibly need a total knee replacement be indicative of a severe knee disability?  Would a finding by a medical professional that a patient has severe or end-stage arthritis be indicative of a severe knee disability?  

The examining physician should provide a complete rationale for all conclusions reached.

4.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the reopened claim of entitlement to service connection for a left foot disability as being secondary to the service-connected residuals of a right knee injury and the propriety of the reduction of the evaluation for residuals of right knee injury from 30 percent to 10 percent as of March 1, 2008.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


